Citation Nr: 0603766	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-25 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that reopened the veteran's claim for 
service connection for PTSD and denied it on the merits.  In 
March 2005, the veteran testified before the Board at a 
hearing that was held at the RO.

The Board observes that service connection for PTSD was 
previously denied in a February 2000 RO decision.  Although 
the RO has adjudicated the issue of entitlement to service 
connection on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  See Barnett, supra.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The claim for service connection for PTSD was previously 
denied in a February 2000 RO decision; the veteran did not 
appeal that decision.

3.  Evidence received since the February 2000 decision 
includes some evidence which is not cumulative or redundant, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The veteran did not serve in combat while on active duty.

5.  The stressors on which the diagnosis of PTSD was based 
are not related to service.

6.  The veteran first manifested PTSD many years after 
service, and that disability is not related to a corroborated 
stressor that occurred in service.


CONCLUSIONS OF LAW

1.  The February 2000 RO decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2000).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a decision dated in February 2000, the RO denied the 
veteran's claim for service connection for PTSD.  The veteran 
did not appeal this decision.  A finally adjudicated claim is 
an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2005).  
Thus, the February 2000 decision became final because the 
appellant did not file a timely appeal.

The claim for entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in February 2001.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means evidence that bears directly and substantially 
upon the specific matter under consideration, and which by 
itself, or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  38 C.F.R. § 3.156(a) 
(2001).  The Board notes, as an aside, that the definition of 
"new and material evidence" has been changed, but the 
latest definition only applies to applications to reopen a 
finally decided claim received by VA on or after August 29, 
2001; thus, this change does not apply to the instant case 
because the claim to reopen was received before that date.  
See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2005).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Very briefly, the evidence before VA at the time of the prior 
final RO decision consisted of the veteran's service medical 
records, post-service VA medical records, and the veteran's 
statements.  The Board found that the veteran did not have a 
current diagnosis of PTSD, and the claim was denied.  

After the denial of his claim for service connection for 
PTSD, the veteran sought to reopen the claim in February 
2001.  The Board finds that the evidence received since the 
last final decision bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

The veteran underwent a VA psychiatric evaluation for PTSD in 
March 1999 in which he was diagnosed with PTSD.  The Board 
notes that subsequent VA treatment records submitted in 
support of his claim similarly note diagnoses of PTSD.

The Board finds that these current diagnoses of PTSD are 
evidence that is both new and material because the claim was 
previously denied due to the lack of evidence showing any 
current PTSD.  This evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Thus, the claim for service connection is reopened.  
This does not mean that service connection is granted.  
Rather, the merits of the claim for service connection will 
have to be reviewed on a de novo basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case and supplemental statements of the case provided the 
appellant with the laws and regulations pertaining to 
consideration of the claim on the merits.  Additionally, the 
Board notes that the discussion in the statement of the case 
essentially considered the appellant's claim on the merits.  
Also, the appellant has provided arguments addressing his 
claim on the merits.  The Board therefore finds that, given 
that the appellant had adequate notice of the applicable 
regulations, he would not be prejudiced by the Board's review 
of the merits of the claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).




Service Connection

The veteran contends that he suffers from PTSD as a result of 
multiple events in which he participated or witnessed while 
serving in the Vietnam War.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  

If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Such determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2005).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is 
also clear that the Board is not required to accept an 
appellant's statements regarding his alleged symptoms, 
including nightmares, flashbacks, and other difficulties he 
associates with his active service, if the Board does not 
find the statements regarding his symptoms to be credible.

The veteran claims that, while serving in Vietnam for a 
period of approximately six months during the Vietnam War, he 
was exposed to combat and non-combat stressors that support a 
PTSD diagnosis.  

The veteran's service personnel records list his military 
occupational specialty as supply clerk, and show that he 
received the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal; awards that 
indicate service in Vietnam, but do not necessarily denote 
combat.  His service medical records are negative for 
evidence of any psychiatric disability during service; his 
psychiatric evaluation at separation in May 1969 was normal.  

As an initial matter, the Board notes that the veteran 
submitted statements and testified indicating that it was his 
involvement in a work-related gas explosion in 1997 that 
triggered memories of Vietnam and, as a result, PTSD.  To 
this end, the veteran submitted statements and testified 
regarding the claimed stresses of active duty.  These 
reportedly involved regular mortar attacks on the camp at 
which he was stationed, and sharing in rotating duty guarding 
the perimeter of the camp, at which time he came under sniper 
fire.  The veteran reported that on one occasion while on 
guard duty, a bullet grazed either his helmet or his rifle.  
The veteran cited his primary stressors, however, as seeing 
his long-time friend, G.L., who was stationed with a 
different unit, in the hospital after G.L. was wounded in a 
mortar attack, and seeing the piles of American bodies 
stacked up in the hospital.  The veteran described G.L.'s 
wounds, which included severe wounds to his torso and arm, 
and stated the incident was deeply disturbing because the 
veteran could not do anything to help his friend.  The Board 
notes that the veteran does not allege that he was present 
when G.L. was injured, but rather that he received a call 
from the American Red Cross in which he was informed that 
G.L. had been injured, and that he later saw G.L. in the 
hospital.

The RO attempted to verify the veteran's stressors.  Because 
the veteran did not, however, indicate with any degree of 
specificity the time frame of any mortar attacks on his camp, 
this stressor could not be verified.  Additionally, as the 
veteran's service personnel records do not demonstrate that 
his duties included guarding the perimeter of the camp, that 
stressor could not be verified.  The RO obtained the 
historical report for the veteran's unit, the 561st General 
Supply Company, but this did not indicate that the unit came 
under significant attack or was involved in combat.  Finally, 
the RO was able to verify that the veteran's friend, G.L., 
was injured.  However, the RO was not able to verify 
specifically that the veteran visited his friend in the 
hospital, or that G.L. was, in fact, the veteran's friend.

Moreover, even if all the claimed stressors were verified, 
the medical evidence does not support a diagnosis of PTSD 
based upon experiences in Vietnam, as explained below, and 
service connection is therefore not warranted.  As noted 
above, the veteran's service medical records are negative for 
evidence of any psychiatric disability during service, and 
his psychiatric evaluation at separation in May 1969 was 
normal.   

In support of his claim, the veteran directs attention to a 
March 1999 VA examination.  At that time, the veteran 
reported that in December 1997 he sustained severe burn 
injuries after being involved in a gas-explosion at work.  He 
was hospitalized for seven days, during which time he was 
given morphine to control his discomfort.  The examiner noted 
that the veteran's medical history was significant for a 
history of substance abuse.  The veteran apparently was in 
recovery at the time of the 1997 accident, but after being 
exposed to morphine while in the hospital, he reportedly 
returned to substance abuse.  At about that time, the veteran 
reported that he began having nightmares related to his 
service in Vietnam.  The veteran stated that just after 
leaving Vietnam he had problems, including difficulty 
sleeping, and recurrent memories of bombing, but that such 
problems quickly resolved after getting married, and were 
nonexistent until the gas explosion incident, 28 years later.  

In addressing whether the veteran currently met the criteria 
for a PTSD diagnosis, the examiner noted that the veteran 
currently was experiencing nightmares related to bombs 
exploding (Criterion B); detachment from others, diminished 
interest, and anhedonia (Criterion C); and sleep disturbance, 
difficulty concentrating, and heightened startle response 
(Criterion D).  The veteran demonstrated a flattened range of 
affect, and his mood was depressed and anxious.  The veteran 
admitted to a moderate degree of emotional distress, which 
the examiner stated was likely a slight overstatement of his 
actual symptoms.

In addressing Criterion A of the DSM-IV requirements, whether 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others, and the person's response involved intense fear, 
helplessness, or horror, the examiner noted that the veteran 
met Criterion A, as he reported being involved in a work-
related accident in which he was confronted with death and 
serious injury.  The examiner further noted that the 
veteran's verbal report of re-experiencing the event, 
avoidance, and increased arousal appeared to meet the PTSD 
criteria, related to the accident.  Accordingly, the examiner 
found that the veteran met the criteria for a diagnosis of 
PTSD.

The Board notes that subsequent to the March 1999 
examination, VA outpatient treatment records accepted the 
diagnosis of PTSD.  The veteran has testified that he has not 
received ongoing treatment for PTSD, however, as his symptoms 
are well-controlled by medication.  While a review of the 
file reflects that the veteran is regularly followed by the 
mental health clinic, this appears to be related to treatment 
for substance abuse rather than for PTSD.

While the Board acknowledges that the veteran in this case 
has been diagnosed with PTSD, that diagnosis was related to 
the 1997 gas explosion at work, rather than in relation to an 
in-service stressor.  Specifically, as noted above, the 
veteran was noted to meet Criterion A of the DSM-IV 
requirements due to the 1997 explosion in which he was 
threatened with death and serious injury.  This event took 
place 28 years after his separation from service, and 
therefore is necessarily not related to a service-related 
stressor.  Additionally, the only in-service incident that 
has been verified in this case is the wounding of G.L., the 
veteran's friend.  However, as noted above, the veteran does 
not allege that he was present at the time that G.L. was 
wounded.  Accordingly, this stressor event could not serve to 
qualify as an event meeting Criterion A of the DSM-IV, even 
had it been cited in the March 1999 examination (which it was 
not), because the veteran did not experience or witness the 
event, nor was he confronted with an event that involved 
actual or threatened death or serious injury to another.  He 
reportedly did not see G.L. until he was already in the 
hospital, that is to say, after the immediate threat to 
G.L.'s life had passed.  This event therefore is not 
sufficient to meet the criteria of DSM-IV, and the veteran's 
PTSD diagnosis cannot be deemed to be based upon an in-
service stressor.  The Board is sympathetic to the veteran's 
assertion that the gas explosion triggered memories of 
Vietnam.  However, because his diagnosis of PTSD was not 
based upon a service-related event, service connection for 
PTSD is not warranted.

The Board has considered the veteran's assertions in 
adjudicating the issue on appeal.  However, as a layperson 
without ostensible medical training or expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as whether he in fact suffers from service-related PTSD.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  

In conclusion, the weight of the credible evidence 
demonstrates that the veteran does not have PTSD that was 
incurred in or aggravated by active service or that is 
related to service or to any corroborated incident therein.  
As the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in February 2001; 
rating decisions in October and November 2001; and a 
statement of the case in July 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has 


also obtained an examination.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.


	

ORDER

The claim for service connection for PTSD is reopened.  To 
that extent only, the appeal is allowed.

Service connection for PTSD is denied.


____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


